Effective immediately, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Joseph C. Flaherty, Jr. Investment Officer of MFS Natalie I. Shapiro Investment Officer of MFS Curt Custard Investment Officer of UBS Jonathan Davies Investment Officer of UBS Andreas Koester Investment Officer of UBS Effective immediately, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Joseph C. Flaherty MFS Lead Portfolio Manager, General Oversight of a Team of Investment Professionals Responsible for Security Selection Employed in the investment area of MFS since 1993 Natalie I. Shapiro MFS Portfolio Manager, General Oversight of a Team of Investment Professionals Responsible for Security Selection Employed in the investment area of MFS since 1997 Curt Custard UBS Portfolio Manager, General Oversight of a Team of Investment Professionals Responsible for Managing Market Exposure and Currency Exposure Employed in the investment area of UBS Global Asset Management since 2008; Global Head of multi-asset solutions at Schroders Investment Management from 2004 to 2008 Jonathan Davies UBS Portfolio Manager, General Oversight of a Team of Investment Professionals Responsible for Managing Currency Exposure Employed in the investment area of UBS Global Asset Management since 2002 Andreas Koester UBS Portfolio Manager, General Oversight of a Team of Investment Professionals Responsible for Managing Market Exposure Employed in the investment area of UBS Global Asset Management since 2009; Head of US & European Multi-Asset Solutions at Schroders Investment Management from 2005 to 2009
